Citation Nr: 0420669	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-27 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness primarily manifested by signs or symptoms involving 
sleep disturbances.  

2.  Entitlement to service connection for residuals of 
sarcoidosis, to include pulmonary fibrosis.  

3.  Entitlement to service connection for an undiagnosed 
illness primarily manifested by signs or symptoms involving 
the respiratory system (upper or lower).  

4.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
July 1992.  

This matter arises from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied claims for service 
connection for "pulmonary fibrosis secondary to sarcoidosis 
(claimed as obstructive pulmonary defect, bilateral pulmonary 
infiltrates, granulomatous pneumonia)" (to include as due to 
an undiagnosed illness), a sleeping disorder (due to an 
undiagnosed illness), and "spina bifida occulta S1 with 
herniated nucleus pulposus L5-S1."  The Board has determined 
that the issues are more accurately characterized as stated 
on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially claims that he is entitled to service 
connection for a sleep disorder, and residuals of sarcoidosis 
(to include pulmonary fibrosis), due to an undiagnosed 
illness.  See U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2003).  He also argues that he is entitled to service 
connection for a low back disorder, on a direct basis.  See 
38 C.F.R. § 3.303 (2003).  

With regard to the claim for residuals of sarcoidosis, the 
Board notes that the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 includes an explicit condition that the claim 
be for a chronic disability resulting from "an undiagnosed 
illness."  38 U.S.C.A. § 1117 (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii).  The Board has therefore separated 
the claim for diagnosed conditions (i.e., sarcoidosis and 
pulmonary fibrosis) from the claims for service connection 
resulting from claimed Persian Gulf service.  

The postservice medical evidence of record consists of 
private outpatient treatment and hospital reports, dated 
between 1994 and 2003.  This evidence includes letters from 
Scott S. Posgai, M.D., dated in June and July 2003, which 
show that Dr. Posgai essentially associates the veteran's low 
back disorder with his service.  In addition, a letter from 
Karem Principe-Rodriguez, M.D., dated in June 2003, shows 
that Dr. Principe-Rodriguez essentially noted that the 
veteran reports that he served in Iraq during Desert Storm, 
and that he may have been exposed to chemical or biological 
agents at that time.  Dr. Principe-Rodriguez states that the 
veteran has pulmonary sarcoidosis with associated pulmonary 
fibrosis and granulatomatous disease, and that "there could 
be at least a possibility that this injury or worsening of 
the disease could be related to exposure during his armed 
forces service."  

With regard to Dr. Posgai's opinion, it appears to have been 
based, at least in part, on a review of some of the veteran's 
service medical records.  However, the first postservice 
medical evidence of treatment for back symptoms comes over 
three years after separation from service.  See August 1995 
report from Orlando Orthopedic Center; August 1995 report 
from Frank R. Hellinger, M.D.  In addition, the medical 
evidence includes reports of two back injuries (in May 1996 
and August 1996) while working as a prison guard.  See 
September 1996 report from Rehabworks, Inc.; October 1996 
report from Dr. Hellinger.  Dr. Posgai does not discuss the 
veteran's lack of treatment for back symptoms for the first 
three years following his separation from service, nor does 
he discuss the veteran's history of two postservice back 
injuries in 1996, and it is unclear if his opinion was based 
on a complete review of the veteran's medical history.  

With regard to Dr. Principe-Rodriguez' opinion, it is vague 
and uncertain in its terms, and it is not shown to have been 
based on a review of the veteran's C-file, or any other 
detailed and reliable medical history.  

Under the circumstances, the veteran should be afforded 
examinations to obtain medical opinions as to whether the 
veteran has a low back disorder that is related to his 
service, and whether he has residuals of sarcoidosis, to 
include pulmonary fibrosis, that are due to his service, or 
to an undiagnosed illness.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Finally, two of the veteran's claims are based on the theory 
that they are due to service in the Persian Gulf during the 
Persian Gulf War.  However, there is nothing in the claims 
file to show that the veteran served in the Southwest Asia 
theater of operations during the Persian Gulf War, as 
required for claims under 38 C.F.R. § 3.317.  On remand, the 
RO should attempt to verify whether the veteran has 
qualifying service for consideration under the presumptions 
applicable to service in the Persian Gulf during the Persian 
Gulf War.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that treated him for sleep 
disturbance, sarcoidosis and respiratory 
symptoms, and low back symptoms.  If the 
veteran informs VA of evidence that is 
not of record, the RO should take the 
appropriate steps to obtain such evidence 
pursuant to 38 C.F.R. § 3.159.  

2.  The RO should obtain verification of 
whether the veteran had qualifying 
service in the Persian Gulf during the 
Persian Gulf War (See 38 C.F.R. 
§ 3.317(d)).  

3.  The RO should schedule the veteran 
for a pulmonary examination.  The 
examiner should provide an opinion as to: 
1) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the veteran's sarcoidosis, 
and/or any other diagnosed respiratory 
disorder, is related to his service, and 
2) whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or 
greater) that the veteran has an 
undiagnosed illness primarily manifested 
by signs or symptoms involving the 
respiratory system (upper or lower), as a 
consequence of his service in the Persian 
Gulf War (provided that such service is 
verified).  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination, and the examiner 
should acknowledge such review in the 
examination report.  

4.  The RO should schedule the veteran 
for a VA orthopedic examination of his 
low back.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e., a likelihood of 50 
percent or greater) that any diagnosed 
low back disorder was caused or 
aggravated by the veteran's service.  If 
the examiner cannot express such an 
opinion, the examiner should explain the 
reasons therefor.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
scheduled examination, and the examiner 
should acknowledge such review in the 
examination report.  

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any of the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




